Case 1:20-cv-25264-BB Document1 Entered on FLSD Docket 12/28/2020 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.:

JOHN PAUL MAC ISAAC,

Plaintiff,

v.

TWITTER, INC.,
a Delaware Corporation,

Defendant.

/

 

COMPLAINT FOR DEFAMATION
COMES NOW, PLAINTIFF JOHN PAUL MAC ISAAC (hereinafter, “Plaintiff’), by and
through undersigned counsel hereby sues DEFENDANT TWITTER, INC. (hereinafter,
“Defendant’) for defamation for making false and damaging statements and alleges as follows:

A. PARTIES, JURISDICTION & VENUE

1. This is an action for Defamation (Libel Per Se) and damages in excess of fifteen
thousand and 00/100 dollars ($15,000.00),

2. Plaintiff JOHN PAUL MAC ISAAC is an individual over the age of 18 who is sai
juris and resides in Wilmington, Delaware.

3. Defendant TWITTER, INC. is a Delaware corporation with an office in Dade

County, Florida.
4. This court has diversity jurisdiction over this matter pursuant to 28 U.S.C. §1332.
5. Personal jurisdiction over the Defendant is appropriate in Florida because the

Defendant maintains an office and performs substantial activities in the State of Florida.
Case 1:20-cv-25264-BB Document1 Entered on FLSD Docket 12/28/2020 Page 2 of 6

6. Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because
Defendant maintains an office in Dade County, Florida.

B. STATEMENT OF CASE

7. Plaintiff is a private citizen who resides in Wilmington, Delaware.

8. Plaintiff owned a small business named The Mac Shop, Inc. (the “Mac Shop”) which
is a Delaware corporation.

9. Plaintiff was in the business of repairing Mac computers.

10. Defendant is a company that developed a social media platform used by more than
340 million people worldwide 78 million of whom purportedly reside in the United States of
America. See Twitter Demographics as of October 28, 2020 from www.omnicoreagency.com
attached as EXHIBIT A.

11. On or about April 12, 2019, Plaintiff was asked to recover information from a
damaged Mac computer allegedly owned by Mr. Hunter Biden (“BIDEN”). Copy of Repair
Authorization attached as EXHIBIT B.

12. On April 13, 2019, Plaintiff completed the recovery and called BIDEN to notify him
of such and to request that he retrieve his recovered data.

13. On April 17, 2019, Plaintiff sent an electronic invoice to BIDEN in the amount of
$85.00. Copy of electronic invoice attached as EXHIBIT €.

14. Plaintiff reached out to BIDEN at least one more time thereafter to request that he
pay his invoice and retrieve his hard drive.

15. BIDEN never returned to the Mac Shop to retrieve his hard drive nor did he pay his
invoice.

16. Pursuant to the terms of the Repair Authorization signed by BIDEN, “‘[e]quipment

left with the Mac Shop after 90 days of notification of completed service will be treated as
Case 1:20-cv-25264-BB Document1 Entered on FLSD Docket 12/28/2020 Page 3 of 6

abandoned and you agree to hold the Mac Shop harmless for any damage or loss of property.” See
EXHIBIT B.

17. Between late July of 2019 and October 14, 2020, Plaintiff had multiple interactions
with the Federal Bureau of Investigation and Mr. Robert Costello, Esquire (“COSTELLO”),
attorney for Rudolph Giuliani, Esquire (““GUILIANI’).

18. On October 14, 2020, as a result of Plaintiffs interaction with COSTELLO, the
New York Post newspaper (“NY POST”) published an exposé about the contents of BIDEN’s hard
drive after having received the information from GIULIANI.

19. —- Plaintiff was unaware that NY POST had information from the hard drive or that a
story was going to be published.

20. = Plainuiff did not want his name released to the public nor did he give authorization to
GIULIANI, COSTELLO, or the NY POST to release his name.

21. NY POST, as part of its exposé and without the consent of Plainuff, published a
photo of Plaintiffs business thereby notifying the public where BIDEN had dropped off his laptop.

22, On October 14, 2020, Defendant locked the NY POST’s account as it attempted to
post and disseminate its exposé on the social media platform provided by Defendant.

23. In addition to locking the NY POST’s account, Defendant published that it was
doing so because the NY POST’s story violated Defendant’s rules against “distribution of hacked
material.” See notifications directly related to the NY POST story attached as EXHIBIT D.

24. Further actions taken by Defendant in response to the NY POST’s story included
limiting the distribution of the story by others on their platform, as well.

25. Defendant’s false and negligent statements about Plainuff include:

a. Locking the NY POST account to prevent dissemination of the material;
Case 1:20-cv-25264-BB Document1 Entered on FLSD Docket 12/28/2020 Page 4 of 6

b. Posting the reason for the locked account as it being in violation of
Defendant’s “hacked material” rules; and

c. Preventing other users on its social media platform from disseminating the
story.

26. Defendant’s Distribution of Hacked Materials Policy (“Hacked Materials Policy”)
defines a “hack” as “an intrusion or access of a computer, network, or electronic device that was
unauthorized or exceeded authorized access. See copy of Defendant’s Distribution of Hacked
Material’s Policy attached as EXHIBIT E.

27. The Hacked Materials Policy further defines “hacked materials” as “information
obtained through a hack.”

28.  Defendant’s actions and statements had the specific intent to communicate to the
world that Plaintiff is a hacker,

29. According to Merriam-Webster, a “hacker” is “a person who illegally gains access to
and sometimes tampers with information in a computer system.”

30. The term “hacker” is widely viewed as disparaging, particularly when said about
someone who owns a computer repair business.

31. —- Plaintiff is not a hacker and the information obtained from the computer does not
hacked materials because Plaintiff lawfully gained access to the computer, first with the permission
of its owner, BIDEN, and then, after BIDEN failed to retrieve the hard drive despite Plaintiff's
requests, in accordance with the Mac Shop’s abandoned property policy.

32. Plaintiff, as a direct result of Defendant's actions and statements, is now widely
considered a hacker and, on the same day Defendant categorized the Plaintiff as a hacker, Plaintiff
began to receive negative reviews of his business as well as threats to his person and property. See

Yelp reviews attached as EXHIBIT F and personal threats attached as EXHIBIT G.
Case 1:20-cv-25264-BB Document1 Entered on FLSD Docket 12/28/2020 Page 5 of 6

33. Further evidence of the harm suffered by Plaintiff as a direct result of Defendant's
false statements is that the Plaintiff had to close his business.

34, Defendant acted with malicious intent to harm the Plaintiff by publishing its
defamatory statement.

C. COUNT 1: LIBEL PER SE

35. Plaintiff incorporates by reference all allegations contained in Paragraphs 1 - 34.

36. Defendant, through its platform, has made false statements that the materials
obtained by NY POST from GIULIANI, which originally came from the Plaintiff, constitutes
hacked materials thereby categorizing the Plaintiff as a hacker.

37. Defendant made the false statements with the malicious intent to harm the Plaintiff
or, alternatively, with reckless disregard for the harm the false statements would cause to the
Plaintiff.

38. Defendant, through its website, published and/or communicated the falsehoods to
third parties.

39. Defendant knew such false statements would likely result in material and substantial
defamation to Plaintiff and his business practices.

40. Defendant intended to harm the Plaintiff with the false statements.

41. Defendant’s false statements impute to the Plaintiff conduct, characteristics, and/or
conditions incompatible with the proper exercise of Plaintiffs lawful business, trade, and/or
profession.

Prayer for Relief
WHEREFORE, the Plaintiff JOHN PAUL MAC ISAAC prays for judgment against the

Defendant TWITTER, INC. as follows:
Case 1:20-cv-25264-BB Document1 Entered on FLSD Docket 12/28/2020 Page 6 of 6

(a) Awarding Plaintiff all compensatory damages including consequential and incidental
damages as a result of Defendant’s wrongdoing in an amount to be determined at Trial.

(b) Award punitive damages to Plaintiff in an amount equal to Five Hundred Million
Dollars ($500,000,000.00).

(c) Awarding Plaintiff all attorneys’ fees and costs associated with litigating this case.

(d) Requiring Defendant to make a public retraction of all false statements.

(e) Such further relief as this Court deems just and proper.

D. DEMAND FOR A JURY TRIAL

 

Plainuff prays for a Jury Trial on all issues so triable.

 

 

 

Date: December 28, 2020 Respectfully submitted,
GEE fy OS
OSE VY}

Brian R. Della Rocca, Esquire Wesley R-Harviry, TI, Esquire
Compass Law Partners Fla Bar ID #52706

51 Monroe Street, Suite 408 Harvin & Harvin LLP

Rockville, Maryland 20850 900 E. Ocean Blvd. Suite 210B
Ph: (240) 454-1013 Stuart, FI 34994

Fax: (301) 740-2297 (772) 286-3630
bdellarocca@compass-law.com wesharvin@gmail.com

 

Motion to Appear Pro Hac Vice to be filed

Attorneys for Job: Pan! Mae Isaac
